The facts stated in the moving papers are insufficient to show that plaintiff’s default ivas due to mistake, inadvertence, surprise or excusable neglect; nor is there any factual showing that plaintiff has a meritorious cause of action (cf. Bennett v. Dorothy Damour, Inc., 13 A D 2d 816; Heller v. Ward, 10 A D 2d 633). Furthermore, no proposed complaint was submitted alleging a valid cause of action (cf. 418 Trading Corp. v. Pelliccio, 13 A D 2d 804). Upon this record, it was an improvident exercise of discretion to grant the motion. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.